SEPARATION AGREEMENT AND RELEASE This Separation Agreement and Release (“Agreement”) is made by and between Vicki Marion (“Employee”) and Plantronics, Inc. (the “Company”) (collectively referred to as the “Parties” or individually referred to as a “Party”). RECITALS WHEREAS, Employee was employed by the Company; WHEREAS, Employee signed an Employment Agreementwith the Company on October 3, 2007 (the “Confidentiality Agreement”); WHEREAS, the Company and Employee have entered into Plantronics, Inc. Stock Option
